United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-51317
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROBERTO V. BALTAZAR,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 4:01-CR-238-2
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Roberto V. Baltazar appeals from the judgment revoking his

supervised release.    This court must examine the basis of its

jurisdiction on its own motion if necessary.     Mosley v. Cozby,

813 F.2d 659, 660 (5th Cir. 1987).    Article III, § 2, of the

Constitution limits federal court jurisdiction to actual cases

and controversies.     See Spencer v. Kemna, 523 U.S. 1, 7 (1998).

The case-or-controversy requirement demands that “some concrete

and continuing injury other than the now-ended incarceration or


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-51317
                                -2-

parole -- some ‘collateral consequence’ of the conviction -- must

exist if the suit is to be maintained.”     Id.

     Baltazar has served the sentence that was imposed upon the

revocation of his supervised release.     The order revoking

Baltazar’s term of supervised release imposed no further term of

supervised release.   Accordingly, there is no case or controversy

for this court to address, and the appeal is dismissed as moot.

     APPEAL DISMISSED.